EXHIBIT 32.1 Section 1350 Certification of Chief Executive Officer and Chief Financial Officer In connection with the Quarterly Report of Citizens Financial Services, Inc. (the "Company") on Form 10-Q (the "Report") for the period endingMarch 31, 2015as filed with the Securities and Exchange Commission, the undersigned certify, pursuant to 18 U.S.C. Section 1350, as added by Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of section 13(a) or 15 (d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company as of the dates and for theperiods covered in the Report. May 7, 2015 By: /s/Randall E. Black Randall E. Black President and Chief Executive Officer (Principal Executive Officer) May 7, 2015 By: /s/Mickey L. Jones Mickey L. Jones Chief Financial Officer (Principal Accounting Officer)
